Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 30, 2018

                                      No. 04-18-00603-CR

                                  Brian Dwayne WILLIAMS,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-1568-CR-C
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER

        Patricia Wagner’s notification of late record is hereby noted. The reporter’s record is due
no later than December 28, 2018.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court